internal_revenue_service number release date index number ------------------------------ -------------------------------- ----------------------------- attn ------------------------------------------------------- ---------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ----------------- telephone number -------------------- refer reply to cc corp plr-120896-12 date date legend parent ----------------------------------------------------------- ------------------------------ date date date date x -------------------------- -------------------------- --------------------------- --------------------------- -- company official ------------------------------------------------------------------ ------------------------------------------------ tax professional --------------------------------------------------------------------------- ------------- dear ---------- this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to revoke an election to relinquish the carryback period with regard to a consolidated_net_operating_loss and to make an election to extend the plr-120896-12 carryback period with regard to the cnol together the revocation and election the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group the parent group parent group incurred a cnol in the taxable_year ending date the year cnol parent made an election under sec_1_1502-21 to relinquish the entire cnol carryback period with regard to the year cnol parent is now seeking to revoke the carryback waiver pursuant to sec_1_1502-21t and to make the election pursuant to sec_172 to carry back the year cnol x years to its taxable_year ending on date parent timely elected pursuant to sec_1_1502-21t to relinquish the entire carryback period with regard to its year cnol parent was required to file the revocation and election in order to carry back the year cnol to its taxable_year ending on date and to obtain the benefit of sec_56 the revocation and election was due on date but for various reasons a valid revocation and election was not filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the revocation and election the period of limitations on assessment under sec_6501 has not expired for the parent group’s consolidated_income_tax_return for the taxable_year in which the year cnol was incurred or any subsequent taxable_year parent has represented that it is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 sec_172 generally permits a taxpayer to carry back a net_operating_loss nol to each of the taxable years preceding the taxable_year of the nol sec_172 permits a taxpayer to elect to carry back an applicable net_operating_loss applicable nol to each of the or taxable years preceding the taxable_year of the applicable nol in lieu of the 2-year period provided by sec_172 sec_172 provides that an applicable nol is the taxpayer’s nol for a taxable_year ending after date and beginning before date sec_172 provides that the election under sec_172 shall be made by the due_date including extension of time for filing the return for the taxpayer’s last taxable_year beginning in the election is irrevocable and in general may be made only with respect to one taxable_year sec_1502 provides that the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax_liability and the various plr-120896-12 factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability in carrying out the preceding sentence the secretary may prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns sec_1_1502-21 of the income_tax regulations provides that losses taken into account in determining a cnol may be carried to other taxable years whether consolidated or separate only under paragraph b of sec_1_1502-21 sec_1_1502-21 provides that nol carryovers and carrybacks to a taxable_year are determined under the principles of sec_172 and sec_1_1502-21 sec_1_1502-21t provides that a consolidated_group may elect an extended carryback period pursuant to sec_172 with regard to a cnol arising in a taxable_year ending after date and beginning before date sec_1_1502-21t provides that a consolidated_group may revoke a prior election pursuant to sec_1_1502-21 to relinquish the entire carryback period with respect to an applicable cnol but only if the group makes the election pursuant to sec_172 with regard to such applicable cnol revproc_2009_52 2009_2_cb_744 provides when and how a taxpayer may make an election under sec_172 for an extended carryback period and when and how to revoke an election to waive the carryback period sec_4 of revproc_2009_52 provides that the common parent of a consolidated_group makes the election for the group sec_4 and of revproc_2009_52 permit the election to be made for consolidated taxpayers by attaching a statement to the original or amended consolidated_return for the taxable_year of the applicable cnol by attaching a statement to the taxpayer’s amended consolidated_return applying the applicable cnol to the carryback_year or by attaching a statement to a claim for a tentative_carryback_adjustment on form_1139 corporation application_for tentative refund sec_4 b b and dollar_figure of revproc_2009_52 require the revocation of the waiver of the carryback period and the election of the extended carryback period regardless of the manner in which made to be filed no later than the due_date including extensions for filing the return for the taxpayer’s last taxable_year beginning in under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a plr-120896-12 regulatory election sec_301_9100-1 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 the election by a consolidated_group to revoke a previous carryback waiver and the election to extend the carryback period under sec_172 for a cnol is regulatory elections therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent to file the revocation and election provided parent establishes to the satisfaction of the commissioner that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file the revocation and election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the revocation and election and that the request for relief was filed before the failure to timely make the revocation and election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the affidavits submitted and the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly provided the parent group qualifies substantively to revoke the previously filed carryback waiver and to file the election for an extended carryback period we grant an extension of time under sec_301_9100-3 until date for parent to file the revocation and election the time in which parent may file a form_1139 for the year cnol has expired however parent may file the revocation and election with respect to the year cnol on form 1120x amended u s_corporation income_tax return for the taxable_year ending date according to the procedures set forth in revproc_2009_52 a copy of this letter must be attached to the form 1120x if parent files form 1120x electronically parent may satisfy the requirement of attaching a copy of this letter by attaching a statement to the parent group’s amended_return that provides the date and control number plr-120896-12 of this letter_ruling the above extension of time is conditioned on the parent group’s tax_liability if any not being lower in the aggregate for all years to which the revocation and election applies than it would have been if the revocation and election had been timely made taking into account the time_value_of_money we express no opinion as to the parent group’s tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the income_tax returns involved plr-120896-12 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any item discussed or referenced in this letter in particular we express no opinion with respect to whether parent qualifies substantively to make the revocation and election in addition we express no opinion as to the tax effects or consequences of filing the revocation and election late under the provisions of any other section of the internal_revenue_code or regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the revocation and election late that are not specifically set forth in this letter for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made under penalty of perjury by parent company official and tax professional the director however should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the revocation and election any penalties and interest that would otherwise be applicable continues to apply this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely __________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
